Title: From Thomas Jefferson to the County Lieutenants of Washington and Certain Other Counties, 15 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Febry. 15. 1781.

I have just received intelligence from Genl. Greene that Lord Cornwallis, maddened by his losses at the Cowpens and George town, has burnt his own Waggons to enable himself to move with facility, and is pressing forward towards the Virginia line, Genl. Green being obliged to retire before him with an inferior force. The necessity of saving Genl. Green’s Army and in doing that the probability of environing and destroying the Army of the enemy induce me to press you in the most earnest terms, in the instant of receiving this to collect one  of your Militia, and send them forward well armed and accoutred under proper Officers to repair to the orders of Genl. Greene wherever he shall be. By this movement of our enemy he has ventured his all on one stake. Our stroke is sure if the force turns out which I have ordered and without delay. In such a crisis expedition decides the event of the contest. Reflecting that it depends in a great measure on your personal exertions in effecting a rapid junction of your men with Genl. Green whether the Southern war be terminated by the capture of the hostile Army or entailed on us by permitting them to fix in our bowels, I cannot beleive you will rest a moment after receiving this untill you see your men under march. They must be subsisted on their way on whatever can be furnished by any person holding public provision or by impressing under the invasion law, returning to the Auditors lists of the certificates they give, or by taking provisions with them: for which they shall be allowed by way of rations.

This order necessarily interrupts the execution of the draught law. It would be too oppressive on those spirited men who shall now turn out, to have that law carried into execution, when they should not be on the spot to act for themselves. I would therefore advise you to postpone it untill their return and I will undertake to lay it before the Assembly which is shortly to meet who I cannot doubt will approve of the suspension and allow the execution of the Law at a future day.
Should the approach of danger and your public spirit have already called any Men from your county to the aid of Genl. Greene, they will be counted in lieu of so many of the number now ordered.

T. Jefferson


P.S. It is possible that you may have made such progress already in the draught as to render the immediate completion of it not only practicable but more eligible to the people on the whole than to discontinue it now and resume it hereafter. In this case use your own judgment and act for the best.

 

 

whole
half
fourth




 
  
   Washington
829
  
  
   Montgomery 
  750
  
   
    Botetourt
    589
   
 

414
207



375
187



294
 147

 
  

Under this letter
1564



Chestd. C.H.
400
  

1083
Riflemen below
800 


481
 
  


 
  
2764
  

 1564
 of whom 1883 would be riflemen 

 
 
 


 1083
  541




 
 



 


 
 

Henry
1004


Pittsylvania
924
 
 
 
 502
 251 
  
 
 461
 230  

 

  963
  481




2046
1022




